18-23538-rdd                  Doc 6346                Filed 01/16/20 Entered 01/16/20 15:42:10                                                    Main Document
                                                                    Pg 1 of 2


 THE SARACHEK LAW FIRM
 Joseph E. Sarachek, Esq. (NY Bar #2163228)
 101 Park Avenue -27th Floor
 New York, NY. 10178
 Telephone: (646) 517-5420
 Facsimile: (646) 861-4950

 Attorneys for Mien Co. Ltd., Helen Andrews, Strong Progress Garment
 Factory Company, Ltd., Samil Solutions, Shanghai Fochier, Purcell Murry,
 A&A HK Industrial, Mingle Fashion Limited, Mansheen Industries, Ltd.,
 AMW Vietnam Co. Ltd., Holdsun Group Ltd., Auxo International Ltd., Beauty
 Gem, Inc., Meenu Creations LLP, and Esjay International Private Limited

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                                                                Chapter 11
                                                                                                           Case No. 18-23538 (RDD)
     SEARS HOLDING CORPORATION, et al.1,
                                                                                                           (Jointly Administered)
     Debtors.




             WITHDRAWAL OF MOTION OF MIEN CO. LTD., HELEN
         ANDREWS, STRONG PROGRESS GARMENT FACTORY COMPANY,
    LTD, SAMIL SOLUTION, SHANGHAI FOCHIER, PURCELL MURRAY, A&A HK
    INDUSTRIAL, MINGLE FASHION, MANSHEEN INDUSTRIES, LTD, AND AMW
 VIETNAM CO. LTD FOR ENTRY OF AN ORDER TO ASSIGN MATTER TO MEDIATION




 1The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as follows: Sears Holdings Corporation (0798); Kmart Holding
 Corporation (3116); Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E
 Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home &
 Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection
 Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs
 LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
 Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer
 LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs,
 LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears
 Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd    Doc 6346     Filed 01/16/20 Entered 01/16/20 15:42:10           Main Document
                                           Pg 2 of 2


               Mien Co. Ltd., Helen Andrews, Strong Progress Garment Company, Ltd., Samil

 Solution, Shanghai Fochier, Purcell Murray, A&A HK Industrial, Mingle Fashion, Mansheen

 Industries, Ltd, and AMW Vietnam Co. Ltd., by and through their undersigned counsel, hereby

 withdraw their Motion for Entry of an Order to Assign Matter to Mediation.

 Date: New York, NY
       January 16, 2020
                                                 Respectfully submitted,
                                                 THE SARACHEK LAW FIRM

                                                  /s/ Joseph E. Sarachek__
                                                 Joseph E. Sarachek
                                                 101 Park Avenue – 27th Floor
                                                 New York, NY. 10178
                                                 Telephone: (646) 517-5420
                                                 Facsimile: (646) 861-4950
                                                 joe@saracheklawfirm.com




                                                  2
